Citation Nr: 1725955	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  11-04 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for sleep apnea, including as secondary to depression or depression medications.

2. Entitlement to service connection for erectile dysfunction, including as secondary to depression or depression medications.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1981 to August 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2014 and March 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issue of entitlement to service connection for erectile dysfunction, including as secondary to depression or depression medications addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Obstructive sleep apnea was not caused or aggravated by service-connected depression or depression medication.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, to include as secondary to service-connected depression or depression medication, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.310 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

After the claim was received, in February 2014 and January 2015 letters, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the Veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Veteran received examinations in March 2015 and September 2016.  

The Board previously remanded this claim in December 2015 for further development and medical opinion.  In accordance with the remand instructions, the RO issued a statement of the case in October 2016.  Furthermore, the Veteran received a VA examination in September 2016.  As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

II. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either(a) caused by or(b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Analysis

The Veteran asserts entitlement to service connection for sleep apnea, including due to depression or depression medication.  See Veteran's November 2013 claim.  After a careful review of the record, the Board finds that the evidence weighs against the Veteran's claim on both a direct and secondary basis.  

Initially, in regards to direct service connection, the Board concedes that the Veteran's sleep disorder is currently diagnosed as obstructive sleep apnea.  See December 2014 sleep study.  However, the Veteran's service treatment records do not contain complaints, treatment, or diagnosis for this condition or any sleep disorder.  See September 2016 VA examination.  As such, an in-service event, injury or illness has not been shown.  Additionally, in this case, there is no medical opinion of record showing a relationship between any current obstructive sleep apnea and the Veteran's military service.  The Board finds that the competent evidence of record, while showing the currently diagnosed disability of mild obstructive sleep apnea, does not demonstrate that obstructive sleep apnea is related to the Veteran's service on a direct basis.

With respect to service connection on a secondary basis, the evidence fails to show that the Veteran's sleep apnea was either caused by or aggravated by his service-connected depression or depression medication.  

The Veteran was given a VA examination in March 2015.  After a thorough review of the claims file, the examiner concluded that the Veteran's sleep apnea was not at least as likely as not due to the medications for depression.  The examiner explained that obstructive sleep apnea is a condition where upper airway flow is restricted or obstructed because of the mechanical narrowing of the airway.  The relaxation of the neck structures during sleep is the principle mechanism by which this occurs.  The Veteran's medications used to treat any mood disorder are not etiologically involved with the conditions causing obstructive sleep apnea.  The examiner stated that there is no evidence in the current multivolume C-file demonstrating where depression medications cause obstructive sleep apnea.

The Veteran was afforded a second VA examination in September 2016.  The examiner stated the he reviewed the Veteran's claims file and private treatment records prior to his opinion.  The examiner confirmed a diagnosis of obstructive sleep apnea that requires the use of a CPAP machine.  The examiner indicated that the current condition of obstructive sleep apnea was not primarily or secondarily related to, or aggravated by, the Veteran's service connected depression or medication.  The examiner explained that neither depression nor depression medication cause partial or complete collapse of the upper airway pharynx, which is the pathophysiology of obstructive sleep apnea.  The examiner further explained that there was no aggravation between the two conditions since there is no direct or indirect psychophysiological relationship in existence.


Medical records from the Richmond VA Medical Center (VAMC) showed complaints and treatment for sleep problems.  In a November 2008 psychology note, the Veteran reported that the depression manifests as increased sleep and fatigue.  In May 2010, the Veteran reported that his depression presented with decreased energy and excessive sleep.  The Veteran noted the depressive symptoms began around the time he began taking HIV medications.  The Veteran reported that citalopram, the then-prescribed antidepressant, did not cause any side effects.  

In March 2011, the Veteran began taking mirtazapine, another antidepressant.  In a May 2011 outpatient note, the Veteran reported improved sleep on the medication.  In a September 2011 psychiatric treatment note, the Veteran reported good sleep and mood.  In February 2012, the Veteran reported difficulty sleeping, while being compliant with all medications; however, the Veteran denied any depression.  

In March 2014, the Veteran reported feeling improved in terms of mood (less depressed), energy level (less fatigued), and less irritable since the last visit.  The Veteran began titrating trazodone to help with his sleeping problems.  In September 2014, the Veteran's only complaint was that sleep was too short, but that there was good benefit to sertraline.  The Veteran stated that he sleeps alone, so he was not aware whether he snores, gasps, or has restless legs.  The Veteran requested a sleep study to determine the root cause of his poor sleep.

In December 2014, a sleep study performed at Richmond VAMC found the Veteran has mild obstructive sleep apnea.  No evidence from the sleep study showed that this condition was related to the Veteran's service connected depression or related medication.  The doctor noted that the Veteran's snoring was worse on his back and, therefore, he should favor his side when he sleeps.  Further, the Veteran should avoid alcohol, sedatives, and narcotics.  In January 2015, the Veteran was given a CPAP machine (Continuous Positive Airway Pressure).  

Thereafter, in April 2015, a VA doctor noted that the Veteran had been adjusting the dosages of his medications without consultations.  Nonetheless, the doctor noted that the Veteran was feeling better with the increased dosage of sertraline.  The Veteran reported lowering his dosage of trazadone because he felt groggy the following morning and was occasionally substituting with Benadryl.  Furthermore, the Veteran reported no side effects of the medications.  The Veteran discussed his concerns over whether the antidepressants contribute to sleep apnea, however, the doctor found it hard to evaluate because the Veteran reported feeling better when raising the dosage.  

The Veteran has made several lay statements throughout the record.  In his December 2014 Notice of Disagreement, the Veteran noted that his own research led him to find his medication plays a part in his sleep disorder.  The Veteran noted restless leg syndrome and that he could not sleep properly.  While the Veteran believes that his current sleep apnea disability is related to his depression, as a layperson, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and etiology of sleep apnea are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran experiences related to his current sleep apnea disability are somehow secondary to depression and/or medication is also a matter that requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301 (1999).  Thus, the Veteran's own opinion regarding the etiology of his current sleep apnea is not competent medical evidence.  

The Veteran also submitted a website printout from drugs.com detailing the side effects of his medication.  A review of the website shows that "this material is provided for educational purposes only and is not intended for medical advice, diagnosis or treatment."  Furthermore, the September 2016 VA examiner refuted this evidence, stating that depression medication does not cause partial or complete collapse of the upper airway pharynx which is the pathophysiology of obstructive sleep apnea.  Accordingly, the Board finds the VA examiner's opinion more credible and probative than the claims made in the drugs.com website.  The VA examiner's opinion was based upon the Veteran's medical records and his history, and provided a well-reasoned rationale for the opinion.

With consideration of the above, the Board notes that the competent evidence does not support the Veteran's contentions that he has sleep apnea secondary to depression or depression medication.  The Board finds that the medical evidence is more probative than the Veteran's statements.  Specifically, the March 2015 and September 2016 VA examinations are accorded great weight.  The examiners provided a complete rationale, relying on and citing to the records reviewed.  Further, they offered clear conclusions with supporting data as well as reasoned medical explanations.  Moreover, they stand uncontradicted by any other competent opinion of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board is grateful for the Veteran's honorable service; however, given the record before it, the Board finds that evidence in support of the claims in this case does not reach the level of equipoise.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection for obstructive sleep apnea is denied.


ORDER

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected depression and depression medications is denied.


REMAND

Although the Board sincerely regrets the additional delay, an addendum opinion is necessary to ensure there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran asserts that the erectile dysfunction is caused by service connected depression or depression medication.  See April 2015 Notice of Disagreement.  The Veteran has also made statements that he has a lack of sexual desire.  See December 2014 Notice of Disagreement.

In March 2015, the Veteran was afforded a VA examination.  The examiner, after a review of the Veteran's claim file, concluded that the erectile dysfunction was less likely than not (less than 50% probability) due to a service connected disability.  The examiner opined that the Veteran's age and diabetes are the causes of erectile dysfunction.  However, the examiner did not offer a rationale or explanation for that opinion.  Also, the examiner did not provide an opinion on whether depression or depression medications could aggravate erectile dysfunction.  

Furthermore, the March 2015 examiner noted there is no evidence in the record that the depression medication has an effect on erectile dysfunction.  However, in December 2014, the Veteran provided website printouts from drugs.com describing the side effects of his medications, notably, decreased sexual desire and failure to discharge semen.  This evidence was not discussed by the examiner.  

When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that another VA medical opinion, one supported by adequate rationale, is needed to appropriately resolve the claim.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should return the claims file, to include a copy of this remand, to the March 2015 VA examiner for an addendum opinion regarding the Veteran's erectile dysfunction.  If the examiner who drafted the March 2015 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. After reviewing the relevant evidence, the examiner must opine:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction had its onset during or was causally related to his service?

b. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction was caused by depression, to include any medications used to treat the Veteran's depression?

c. Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction was aggravated (permanently increased in severity beyond the natural progress of the disorder) by depression, to include any medications used to treat the Veteran's depression?  If the examiner determines that the Veteran's erectile dysfunction is aggravated by his service-connected depression, to include any medications, the examiner should report the baseline level of severity of the erectile dysfunction prior to the onset of aggravation.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  The examiner is specifically requested to address the Veteran's December 2014 evidence submitted from drugs.com.

All opinions expressed by the examiner should be accompanied by a complete, clear rationale, with citation to relevant medical findings and lay statements.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Upon completion of the above actions, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his representative the opportunity to respond.  Thereafter, this issue should be returned to the Board for further appellate review, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


